                            Case 2:18-cv-00862-MMD-NJK Document 237 Filed 04/22/21 Page 1 of 3


                             RUSS, AUGUST & KABAT
                        1    Larry C. Russ (pro hac vice)
                        2    lruss@raklaw.com
                             Marc A. Fenster (pro hac vice)
                        3    mfenster@raklaw.com
                             Benjamin T. Wang (pro hac vice)
                        4    bwang@raklaw.com
                             Andrew D. Weiss (pro hac vice)
                        5    aweiss@raklaw.com
                        6    Minna Y. Chan (pro hac vice)
                             mchan@raklaw.com
                        7    12424 Wilshire Boulevard, 12th Floor
                             Los Angeles, California 90025
                        8    Telephone:     (310) 826-7474
                             Facsimile:     (310) 826-6991
                        9
                       10    BORGHESE LEGAL, LTD.
                             Mark Borghese - Nevada Bar No. 6231
                       11    mark@borgheselegal.com
RUSS, AUGUST & KABAT




                             10161 Park Run Drive, Suite 150
                       12    Las Vegas, Nevada 89145
                             Telephone:   (702) 382-0200
                       13
                             Facsimile:   (702) 382-0212
                       14
                             Attorneys for Plaintiff
                       15    LINKSMART WIRELESS TECHNOLOGY, LLC
                       16
                                                       UNITED STATES DISTRICT COURT
                       17
                                                               DISTRICT OF NEVADA
                       18
                       19    LINKSMART WIRELESS TECHNOLOGY,              Case No.: 2:18-cv-00862-MMD-NJK LEAD
                       20    LLC
                                                                         JOINT STIPULATION OF DISMISSAL
                       21                         Plaintiff,             WITH PREJUDICE
                       22                         v.
                       23
                             CAESARS ENTERTAINMENT
                       24    CORPORATION

                       25                         Defendant.
                       26
                       27
                       28


                                             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                            Case 2:18-cv-00862-MMD-NJK Document 237 Filed 04/22/21 Page 2 of 3



                        1           Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Linksmart Wireless Technology, LLC

                        2    and Defendants MGM Resorts International, Golden Nugget, LLC and Landry’s LLC, and Las

                        3    Vegas Sands Corp. (collectively, “Defendants”), hereby stipulate to the dismissal of Plaintiff’s

                        4    claims asserted in this action with prejudice and the dismissal of Defendants’ counterclaims

                        5    asserted in this action without prejudice, with each party bearing its own costs, expenses, and

                        6    attorney fees.

                        7
                        8    Dated: April 22, 2021                       Respectfully submitted,
                        9
                       10    RUSS, AUGUST & KABAT                        FISH & RICHARDSON P.C.

                       11
RUSS, AUGUST & KABAT




                             By: /s/ Benjamin T. Wang                 By: /s/ Lance E. Wyatt, Jr.
                       12        RUSS, AUGUST & KABAT                     FISH & RICHARDSON P.C.
                                 Larry C. Russ (pro hac vice)             Patrick G. Byrne
                       13        Marc A. Fenster (pro hac vice)           Nevada Bar No. 7636
                                 Benjamin T. Wang (pro hac vice)
                       14        Andrew D. Weiss (pro hac vice)           pbyrne@swlaw.com
                                 Minna Y. Chan (pro hac vice)             3883 Howard Hughes Parkway, Suite 1100
                       15        12424 Wilshire Boulevard, 12th Floor     Las Vegas, Nevada 89168
                                 Los Angeles, California 90025            Tel. 702.784.5200
                       16        Telephone: (310) 826-7474
                                 Facsimile: (310) 826-6991                Neil J. McNabnay
                       17        Email: lruss@raklaw.com                  (Admitted Pro Hac Vice)
                                        mfenster@raklaw.com
                       18               bwang@raklaw.com                  mcnabnay@fr.com
                                        aweiss@raklaw.com                 Ricardo J. Bonilla
                       19               mchan@raklaw.com                  (Admitted Pro Hac Vice)
                                                                          rbonilla@fr.com
                       20        BORGHESE LEGAL, LTD.                     Lance E. Wyatt, Jr.
                       21        Mark Borghese - Nevada Bar No. 6231      (Admitted Pro Hac Vice)
                                 10161 Park Run Drive, Suite 150          wyatt@fr.com
                       22        Las Vegas, Nevada 89145                  1717 Main Street, Suite 5000
                                 Telephone:     (702) 382-0200
                                 Facsimile:     (702) 382-0212            Dallas, Texas 75201
                       23        Email:         mark@borgheselegal.com Telephone: (214) 747-5070
                                                                          Facsimile: (214) 747-2091
                       24
                                 Attorneys for Plaintiff
                       25        LINKSMART WIRELESS                       Attorneys for Defendants
                                 TECHNOLOGY, LLC                          MGM RESORTS INTERNATIONAL,
                       26                                                 GOLDEN NUGGET, LLC, LANDRY’S LLC,
                                                                          LAS VEGAS SANDS CORP.
                       27   IT IS SO ORDERED:
                       28   dated: 4/22/2021                                     _________________
                                                                                 U.S. District Judge
                                                                             1
                                              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                            Case 2:18-cv-00862-MMD-NJK Document 237 Filed 04/22/21 Page 3 of 3



                        1                                   CERTIFICATE OF SERVICE

                        2           I hereby certify that the counsel of record who are deemed to have consented to electronic

                        3    service are being served on April 22, 2021, with a copy of this document via the Court’s CM/ECF

                        4    system.

                        5
                                                                         /s/ Benjamin T. Wang
                        6                                                Benjamin T. Wang
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                              2
                                              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
